DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 2-4 contains empty boxes which require information therein to provide a reader with insight as to what is being illustrated.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detecting roadway markings; .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3-4 and 10-11 are objected to because of the following informalities:  
As per claim 3, Applicant nests a “based on” clause between “detecting that” and the information that is detected.  The organization of this claim language renders the claim awkwardly phrased. 
As per claim 4, Applicant nests a “based on” clause between “detecting that” and the information that is detected.  The organization of this claim language renders the claim awkwardly phrased. 
As per claim 10, Applicant recites “and that is set up” wherein the word “that” renders the claim awkwardly phrased.
As per claim 11, Applicant recites “detecting roadway markings” which appears to be missing a punctuation mark after “markings”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instantly, the following limitations are being interpreted under 35 U.S.C. § 112(f):
Image processing unit (claim 10)
Positioning unit (claim 10)
Evaluation unit (claim 10)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 1, the Applicant recites “several modes are provided [] which can be selected by means of a configuration parameter”  This claim limitation, appears to indicate either a physical or logical means for causing mode selection, however the disclosure as originally filed does not include any information elucidating what may be occurring in the instantly rejected claim.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims; 
(B) The nature of the invention; 

(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

Claim 7 is rejected due to explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11-15 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Claim 2 recites the limitation “the considered information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the traffic lane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the decision".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the traffic regulations".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 5, Applicant recites “the decision whether a traffic lane should be considered drivable or whether a change to another traffic lane is possible takes into consideration compliance with the traffic regulations and/or a deviation between a track angle of the vehicle and a direction angle of the traffic lane.”  This claim is dependent upon claim 3, which does not discuss any “change to another traffic lane” being possible.  The quoted limitation is only found in claim 4.  As such, the alternative language and inclusion of the lane change limitation render the claim unclear and indefinite as there is no antecedent basis for this portion of the claim.  
As per claim 5, Applicant recites “takes into consideration compliance with the traffic regulations” which is indefinite as it is unclear to what the recited compliance refers.  Such compliance could be related to perceived compliance of a vehicle with traffic regulations in 
As per claim 5, Applicant recites “and a direction angle of the traffic lane” after reciting “whether a traffic lane should be considered drivable” and “change to another traffic lane”.  It is unclear if the Applicant is seeking to indicate the direction angle of the approximate traffic lane upon which the vehicle is traveling during the determinations or candidate traffic lanes for which estimations of future travel are being made.
As per claim 5, Applicant recites “whether a traffic lane” and “whether a change”.  The utilization of the article a appears to be incorrect in view of the potentially intended recall of the process in an earlier claim from which the instant one depends.
Claim 6 recites the limitation “the identified traffic lane".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 6, Applicant recites “which can be selected by means of a configuration parameter” which is indefinite as to what the Applicant is seeking to claim.  Please see the 35 U.S.C. § 112(a) rejection supra. 
Claim 7 recites the limitations “the center of the traffic lane", “the distance”, “the shifted position”, “the previous, final position”, “the geometry”, “the estimation”, and “the vehicle movement”.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 7, it is unclear if the Applicant is seeking to literally shift the initial physical position of a vehicle or merely shift an estimated quantity representative of the initial position based upon computations.  As such, this claim is indefinite as recited.
As per claim 7, Applicant recites “the detected initial position”.  However, it is unclear if the Applicant is seeking to recall the “determin[ed] initial position for the vehicle” of claim 1.  The utilization of detect as compared with determined renders it indefinite as to the intended scope of the instant claim.
As per claim 7, Applicant recites “in a first mode”, “according to a second mode”, and “according to a third mode” however it is not clear if these modes operate in the alternative or if they act as three simultaneously functioning modes.  Accordingly, the claim, as recited is indefinite in scope.  
Claim 8 recites the limitations “the steps", “the previous final position”.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 8, Applicant recites “the vehicle could have continued” which is phrased in such a way that it is unclear if the method is considering potential options for a past operation or if it is intending to detect potential options of lanes for future operations.  
As per claim 8, Applicant recites “assuming the best potential position” which is unclear as to whether the method is performing an estimation step or whether it is causing the vehicle to physically assume a position.  Accordingly the claim is rendered indefinite in scope.
Claim 9 recites the limitations “the traffic lane belonging", “the previous final position”, and “the immediately adjacent traffic lanes”.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 9, Applicant recites “if applicable its subsequent lanes as well as the immediately adjacent traffic lanes” which is indefinite as it is unclear with regard to:  1) it is unclear where the applicable language is associated, 2) the utilization of “its subsequent” is unclear with regard to what “its” relates, and 3) what traffic lanes are immediately adjacent to.
Claim 11 recites the limitation “the computer” and “the following".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 12, Applicant recites “it has”.  It is unclear to what element “it” refers.  As such, this claim is indefinite in scope.
As per claim 13, Applicant recites “it is”.  It is unclear to what element “it” refers.  As such, this claim is indefinite in scope.
Claim 14 recites the limitation “the decision".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the traffic regulations".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 14, Applicant recites “the decision whether a traffic lane should be considered drivable or whether a change to another traffic lane is possible takes into consideration compliance with the traffic regulations and/or a deviation between a track angle of the vehicle and a direction angle of the traffic lane.”  This claim is dependent upon claim 4, which does not discuss any “traffic lane should be considered drivable” being possible.  The quoted limitation is only found in claim 3.  As such, the alternative language and inclusion of the lane change limitation render the claim unclear and indefinite as there is no antecedent basis for this portion of the claim.  
As per claim 14, Applicant recites “takes into consideration compliance with the traffic regulations” which is indefinite as it is unclear to what the recited compliance refers.  Such compliance could be related to perceived compliance of a vehicle with traffic regulations in effect for a related geographic area or it could pertain to a desired future ability of a vehicle to 
As per claim 14, Applicant recites “and a direction angle of the traffic lane” after reciting “whether a traffic lane should be considered drivable” and “change to another traffic lane”.  It is unclear if the Applicant is seeking to indicate the direction angle of the approximate traffic lane upon which the vehicle is traveling during the determinations or candidate traffic lanes for which estimations of future travel are being made.
As per claim 14, Applicant recites “whether a traffic lane” and “whether a change”.  The utilization of the article a appears to be incorrect in view of the potentially intended recall of the process in an earlier claim from which the instant one depends.
Claim 15 recites the limitation “the identified traffic lane".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 15, Applicant recites “which can be selected by means of a configuration parameter” which is indefinite as to what the Applicant is seeking to claim.  Please see the 35 U.S.C. § 112(a) rejection supra. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category (process).
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 13 is directed to:
“determining that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
“detecting an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a system obtains initial position data, detects roadway markings,  and compares such data with known lane geometry data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“detecting roadway markings”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful see MPEP 2106.05(g))
“determining an initial position for the vehicle”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-9, 13, and 14-15, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 10 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category (process).
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 10 is directed to:
“to determine that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
“that is set up to detect an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a system obtains initial position data, detects roadway markings,  and compares such data with known lane geometry data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“detecting roadway markings”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
“determining an initial position for the vehicle”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
“image processing unit”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“positioning unit”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“evaluation unit”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
This claim is directed to the abstract idea.
Conclusion:  Claim 10 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Subject Matter Eligibility Analysis of claim 11 (see MPEP 2106.03):
Step 1: As a computer-readable storage medium, the claim is not directed to a statutory category (transitory media).
Step 2A: 
Prong 1:  Claim 11 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 11 is directed to:
“determining that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
“detecting an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map”
This limitation is akin to a Mental Process of performing an observation, evaluation, or judgement of data. 
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a system obtains initial position data, detects roadway markings,  and compares such data with known lane geometry data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“detecting roadway markings”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
“determining an initial position for the vehicle”
This is recited at a high level of generality, such as being mere data gathering in conjunction with an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 11 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, the closest available prior art does not teach or disclose:  “determining that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle; and detecting an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map”
As per claim 10, the closest available prior art does not teach or disclose:  “wherein an evaluation unit is set up to determine that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle and that is set up to detect an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map.”
As per claim 11, the closest available prior art does not teach or disclose:  “determining that the detected roadway markings are insufficient for detecting a lateral position of the vehicle by comparing the detected roadway markings with roadway marking information from a lane geometry map for the initial position determined for the vehicle; and detecting an approximate lateral position of the vehicle while taking into consideration information from the lane geometry map.”
As per claims 12 and 13, these claims incorporate by reference the subject matter indicated as allowable supra with respect to claims 10 and 1 respectively.


The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD A GOLDMAN/Examiner, Art Unit 3663